Citation Nr: 1822672	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-10 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine with radiculopathy of the bilateral lower extremities (low back disability). 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the September 2011 rating decision, the RO denied entitlement to service connection for right knee, left knee, and low back disabilities.  In the March 2013 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus. 

In February 2018, the Veteran presented sworn testimony during a Board hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  During the hearing, the Veteran requested that the record be held open for an additional sixty days to allow the Veteran to submit additional evidence and the request was granted.  The 60 days have elapsed and additional pertinent evidence does not appear to have been submitted although additional evidence has been added to the claims file.  As the claims decided herein are being granted in full, there is no prejudice to the Board considering this evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a right knee disability, and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure during his military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's low back disability had its onset in service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a low back disability are met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Board is granting the benefits sought in full for the claims of entitlement to service connection for tinnitus and a low back disability; thus, further discussion of the VCAA is unnecessary. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

A.  Tinnitus

The Veteran reports that during service, he was exposed to loud noise and that he began experiencing ringing in his ears during service and that it has continued since.  See, e.g., Veteran's claim dated March 2012 and Board hearing transcript dated February 2018.  Specifically, he asserts that during his military service, he was aboard the USS NORTON SOUND, which is a ship that regularly tested aviation missiles.  The Veteran explained that he was frequently exposed to loud noise while in close proximity to missile launches and sonic booms.

The Veteran's service records show that he was aboard USS NORTON SOUND (AVM-1).

In January 2013, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's tinnitus is less likely than not related to his military service.  The examiner reasoned that a comparison of the Veteran's December 1978 enlistment and his February 1982 separation examination reports reveal no significant shifts in hearing are noted in either ear.  The examiner further stated that the Veteran's claims file is absent complaints of tinnitus and that upon current examination the Veteran was unable to identify an onset of his tinnitus.  The examiner indicated that the Veteran has medical risk factors for tinnitus, such as hypertension and cholesterol.  The examiner concluded that a study from the Institute of Medicine reflects that there is no scientific basis for the existence of delayed onset in hearing loss.  Notably, the examiner indicated that the study from the Institute of Medicine does not rule out the existence of delayed onset of hearing loss because animal and human studies have not been conducted.

In the Veteran's March 2013 notice of disagreement (NOD), he stated that he does not recall that the January 2013 VA examiner asked the onset of the tinnitus.  Furthermore, the Veteran stated that he has experienced ringing in his ears since service. 

For the reasons below, entitlement to service connection for tinnitus is warranted.

First, as to a current diagnosis, tinnitus is a disability for which a lay person may offer a competent diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that ringing in the ears is capable of lay observation).  Here, the Veteran has reported ringing in his ears; thus, a current disability has been demonstrated.

Second, as to the in-service injury element, there is no reason to dispute the Veteran's credible lay statement concerning his in-service noise exposure and that he experienced ringing in his ears due to loud noise exposure.  The Veteran's statements are consistent with service records that indicated that he was aboard the USS NORTON SOUND.  Therefore, his claimed exposure to loud noise is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C. § 1154 (a)( 2012). 

The remaining question is therefore whether there is a nexus between his current tinnitus and in-service acoustic trauma.

To this end, the January 2013 VA examiner's opinion is flawed to the extent that it is predicated, at least in part, on the absence of in-service documentation of tinnitus.  The absence of in-service documentation of an injury or disorder is not dispositive of a service connection claim.  Additionally, although the January 2013 examiner indicated that the Veteran was unsure as to the onset of his tinnitus, throughout the pendency of the appeal, the Veteran has reported that he has experienced ringing in his ears in and since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Moreover, the Veteran is competent to both observe the presence of tinnitus and relate his current tinnitus to acoustic trauma from his active service.  Thus, his assertions in this regard credible.  See Charles, 16 Vet. App. at 374; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In weighing the evidence, the Veteran's competent, credible report of tinnitus in and since service when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  When weighed against the flawed negative nexus opinion, the evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

B.  Low Back Disability

The Veteran contends that his low back disability is due to his military service and that he has had back pain in and since service.  See, e.g., Board hearing transcript dated February 2018.  Specifically, he claims that during the course of his military occupational specialty (MOS) as a mess management specialist, he routinely lifted heavy objects and bended and twisted to get into tight areas.  He explained that his military duties included discarding food items off the ship and that he manually lifted food items, which included large canned food items that weigh 40 to 50 pounds. 

The Veteran's DD Form 214 reflects that his MOS was a mess management specialist.  An August 1979 STR documents that while Veteran was aboard the USS NORTON, he was lifting heavy items and had pain in his cervical spine.  Multiple STRs dated in May 1980 indicates that the Veteran had continuous complaints of low back pain with stabbing pain in lower extremities.  Examining physicians assessed low back muscle strain and muscle spasms and ruled out radiculopathy.  See, e.g., consultation sheet dated May 1980. 

Following service, VA and private treatment records documented the Veteran's complaints of low back pain, as early as May1996.  See, e.g., private treatment records dated in June 1996, October 1996, January 1997, March 1999, and September 2017.  Notably, in a June 1996 private treatment record, the Veteran reported low back pain following sweeping the floors.  Furthermore a January 1997 private treatment record notes that the Veteran has low back pain and noted that he fell off a chair a few days prior to the treatment visit and has had back pain. 

In a January 2011 lay statement, the Veteran's friend reported that she has known the Veteran since his military service.  The Veteran's friend stated that she has witnessed the Veteran's complaints about his back pain since his military service.  

In March 2011, the Veteran was afforded a VA examination.  The VA examiner diagnosed DDD of the lumbar spine with bilateral lower extremities radiculopathy and opined that the Veteran's back disability is less likely than not due to his military service.  The examiner reasoned that although the Veteran's STRs document a low back condition, the Veteran's STRS described "what sounded like an acute muscle strain, which resolved," as the STRs do not document a chronic or persistent back condition during service, to include at separation from service.  Furthermore, the examiner reasoned that the Veteran's back disability was documented in treatment records until the late 1990s, which is years after his military discharge.  The examiner concluded that post-service treatment records referenced post service back injuries.

During the February 2018 Board hearing, the Veteran testified that although he reported during post service treatment visit that he injured his back, he initially injured his low back during service and since then has aggravated his low back disability.

For the reasons below, entitlement to service connection for a low back disability is warranted. 

The medical evidence of record demonstrates a current low back disability, namely DDD of the lumbar spine with radiculopathy of the bilateral lower extremities.  See VA examination report dated March 2011.  Thus, a current disability has been established.

The in-service disease or injury element has been met.  The Veteran's statements and STRs show complaints of low back pain and STRs show a diagnosis of back muscle strain during service. 

This case turns on third element of service connection, whether the low back disability is related to, or had its onset during, the Veteran's military service.  See 38 C.F.R. § 3.303(a) ("service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces").

Importantly, the Veteran, as a lay person, is competent to report problems with his back in service and continuous back problems since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is competent to testify regarding continuous pain since service).  Moreover, the Veteran's STRs confirms that he had low back problems and was diagnosed with a low back muscle strain during service.  A few years following service, the Veteran reported during private treatment visits that he had low back pain.  See, e.g., private treatment record dated May and October 1996.  These statements are entitled to significant probative weight.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons")).  Moreover, although the Veteran reported post service that he had low back pain following certain events, such as sweeping the floor and falling out of the chair, during the February 2018 Board hearing, the Veteran clarified that he initially injured his back during service and those subsequent events were in effect aggravations of the original injury.

As to the March 2011 VA opinion that found that the Veteran's low back disability is not related to service, the opinion is afforded little, if any, probative weight.  The March 2011 negative opinion was largely based on the absence of a notation of back pain upon separation and treatment records documenting low back pain immediately following service.  However, the examiner did not consider the January 2011 lay statement indicating that the Veteran had back pain since service and the Veteran's competent reports of back pain in and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").

The competent and credible lay evidence of record establishes that the Veteran had low back pain and problems in service and that his low back disability has been ongoing since service.  

Although there is no medical opinion of record that a nexus exists between the Veteran's in-service low back disability during service and his post-service diagnosis, such evidence is not necessary in light of the lay evidence of record concerning the onset and recurrence of his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself"); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").  Thus, a remand for yet another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The evidence is therefore at least evenly balanced as to whether the Veteran's low back disability had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for low back disability is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a low back disability is granted.


REMAND

The Veteran claims that his bilateral hearing loss is due to acoustic trauma during active service aboard the USS NORTON SOUND.  See, e.g., Board hearing transcript dated February 2018.  He explains that he was frequently exposed to loud noise while in close proximity to missile launches and sonic booms.

In January 2013, the Veteran was afforded an audiological examination.  At that time, audiological testing showed that the Veteran did not meet the criteria for a right ear hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385 (2017).  However, the Veteran reports that he underwent a recent audiological examination, which was performed for the purpose of determining whether he needed hearing aids.  Therefore, the evidence suggests that the Veteran has persistent or recurrent symptoms of disability that may be associated with service, and a remand is warranted to obtain updated VA treatment records, to include the aforementioned recent audiological examination and afford the Veteran a VA examination to ascertain the nature and etiology of current right ear hearing loss disability.

As to left ear hearing loss, the January 2013 VA audiological examination report shows that the Veteran meets the criteria for a current left ear hearing loss disability; however, the examiner opined that such is not related to service.  The rationale was that service treatment records do not show decreased hearing acuity (e.g., a threshold shift).  Significantly, the examiner failed to address the Veteran's competent report of hearing loss in and since service.  As noted above, the absence of in-service injury or diagnosis is not dispositive to a service connection claim, particularly, where, as here, the Veteran competently reports that his hearing loss began in service.  Accordingly, the Board finds that upon remand, an opinion should be obtained to determine the etiology of the Veteran's left ear hearing loss in light of his competent, credible report of symptoms since service.

With respect to the Veteran's service connection claim for right and left knee disabilities, he asserts that his bilateral knee disability is due to his military service and that he has had bilateral knee pain in and since service.  See, e.g., Board hearing transcript dated February 2018. 

Historically, the Veteran's December 1978 report of medical examination shows normal clinical evaluation of the lower extremities.  In the December 1978 report of medical history, the Veteran noted that he fractured his left knee in 1970.  And the examining physician indicated that the Veteran a fractured his left knee 10 years ago and "not . . . " with the word or words following being unreadable.

Thereafter, a February 1979 STR notes a right knee strain.  In the February 1982 report of medical history, the Veteran noted that he has problems with his left knee and that he has problems with kneeling for long periods of time.  In the February 1982 separation examination report, the examining physician noted that the Veteran's "left knee bothers him occasionally"; thereafter the physician's hand writing is unreadable, but the physician notes "injury July 1982."  In an April 1979 STR, the physician noted that the Veteran fell on the ground and has cut up knees with abrasions.  

VA and private treatment record show current right and left knee diagnoses, to include right knee degenerative joint disease and status post total left knee replacement.  See, e.g., private treatment report dated in June 2009. 

In March 2011, the Veteran was afforded a VA examination.  The VA examiner opined that the Veteran's bilateral knee disability is less likely than not due to his military service.  The examiner reasoned that there was no documentation of serious injury to either knee documented during service, to include on separation.  The examiner concluded that the Veteran's bilateral knee disability was "most likely" due to his age, body habitus and/or altered gait.  The examiner further opined that the Veteran's current left knee disability is a progression of the pre-service childhood injury.

When there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C. § 1111.  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012). 

Here, the March 2011 VA examiner's opinion regarding the etiology of the Veteran's bilateral knee disability is flawed.  First, as to the left knee, the examiner failed to address whether the Veteran's left knee disability, which was not noted upon entrance into service, clearly and unmistakable preexisted service and was not aggravated thereby.  Indeed, service treatment records show that the Veteran reported left knee problems in service, to include upon separation form service, and the Veteran gives a history of left knee pain since service.  Second, as to the right knee, the VA examiner failed to address the Veteran's competent report of knee problems in and since service as well as documented instances of in-service knee problems, to include a right knee strain.  For these reasons, the Board finds that an additional medical opinion is needed to address the etiology of the Veteran's bilateral knee disability, by an appropriate physician. 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  All such available documents should be associated with the claims file, to include any audiological examination since January 2013.

2.  Then schedule the Veteran for an audiological examination to determine the nature and etiology of his bilateral hearing loss. 

After reviewing the record on appeal, the audiologist should conduct audiometric and speech discrimination (Maryland CNC) testing of right ear.

Then, the audiologist should offer an opinion whether it is at least as likely as not (50 percent probability or more) that the current hearing loss had its onset during service, had its onset in the year immediately following service, is related to the Veteran's exposure to loud noises in service, or is otherwise the result of a disease or injury in service.

The VA audiologist should also address the Veteran's lay testimony regarding his hearing acuity symptomatology since service.

The VA audiologist must provide a rationale for the opinion given.  The VA audiologist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

Any and all studies, tests, and evaluations deemed necessary by the audiologist should be performed. 

3.  Then, the claims folder should be referred to an appropriate physician, such as an orthopedic specialist, to determine the etiology of the Veteran's left and right knee disabilities.  

The claims file, to include a copy of this Remand, must be made available to the examiner for review. 

The physician must provide opinions addressing the following:

a. Whether the current left knee disability clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.

In addressing the question above, the physician should comment on the December 1978 enlistment examination report, in which the Veteran and the examining physician noted the Veteran's history that he had a left knee fracture in 1970.  

b.  If the physician determines that a left knee disability clearly and unmistakably pre-existed service, the physician must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease or injury WAS NOT aggravated (i.e., made worse) during service.

c.  Regardless of the answers to the above questions, is it at least as likely as not (i.e., probability of 50 percent or greater) that any current right and left knee disabilities are related to the Veteran's military service.

In addressing the question above, the physician should address the Veteran's STRs that document his complaints of knee pain and the right knee strain during service. 

The physician must provide reasons for each opinion given. 

The physician is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The physician is asked to address/comment on the Veteran's assertions that he has experienced bilateral knee pain since service.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action
must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


